DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 12/16/2020, 01/20/2021, and 01/25/2021 have been considered.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant argues, see Remarks pg. 3,
“… LO is NOT a relevant reference in respect of Claims 1 and 22, because LO does not disclose or suggest the processing of an auscultatory sound signal, and the frequency values disclosed by LO are NOT comparable to those of Claims 1 and 22… Accordingly, not only does LO fail to disclose the filtering of an auscultatory sound signal that would be directly responsive to the vibrational frequency emanating from within the test subject, but the resulting Doppler shift frequency that is being filtered by LO… is not representative of simply the frequency of the underlying process. In paragraph [0049], LO explicitly discloses that the particular values of the 3-dB corner frequencies depends upon the original ultrasound operating frequency… Accordingly, the particular cutoff frequency values indicated by LO cannot be compared with the cutoff frequency values of Claims 1 and 22, so that LO is not an enabling reference in respect of the subject matter upon which the Examiner has relied, as applied to Claims 1 and 22,”

As best understood, Applicant argues that Lo (US 2004/0167409) is incompatible for combination with Shen (US 2008/0114266) and Williams (US 2016/0097866) under 35 U.S.C. 103 to arrive at claims 1 and 22 because “Lo does not disclose or suggest the processing of an auscultatory sound signal and the frequency values disclosed by LO are NOT comparable to those of Claims 1 and 22” since Lo teaches signal processing regarding Doppler ultrasound auscultation techniques (Fig. 3; Para. 49), which is not recited in claims 1 and 22. Applicant is advised that although Applicant’s claims are not drawn towards ultrasound auscultation techniques, the use of open-ended claim construction 
Furthermore, the Examiner submits that Doppler ultrasound auscultation techniques are well known in the prior art; for example, MedlinePlus teaches that health care providers use auscultation to listen to the heart sounds of unborn infants and such can be done with a stethoscope or with sound waves via Doppler ultrasound, while Ahroon et al. teaches hybrid instruments using electromechanical and ultrasound-Doppler techniques to permit auscultation in extremely noisy environments, such as army medical evacuation vehicles. Even the Wikipedia page for auscultation teaches that, “… Doppler auscultation using a hand-held ultrasound transducer enables the auscultation of valvular movement and blood flow sounds,” see attached NPL references. It is noted that the above cited references are relied upon to establish the state of the prior art in regards to Doppler ultrasound auscultation, and not for basis of rejection.
Looking to Lo, it is clear that Lo’s ultrasound Doppler system functions as an auscultation system. For example, in Fig. 3, Lo’s system clearly receives ultrasound signals and amplifies Doppler frequencies in the audio range before digital sampling and processing (Para. 49, 6th sentence). Seeing that auscultation requires listening to sounds of the body for medical diagnosis (Merriam Webster dictionary), and that Lo’s system receives ultrasound signals and amplifies Doppler ultrasound frequencies in the audio range for heart rate determination (Fig. 3, para. 49), the Examiner submits that Lo’s system functions as an auscultation system.  As such, the argument that Lo does not disclose or suggest the processing of an auscultatory sound signal and the frequency values disclosed by Lo are not comparable to those of Claims 1 and 22 is not persuasive seeing that the state of the prior art before the 
Seeing that Applicant’s claim construction does NOT prohibit the interpretation of Doppler ultrasound techniques as taught by Lo, the relevance of Lo in auscultation techniques as established by the state of the prior art before the effective filing date of this invention, and that Applicant’s arguments do not reasonably establish any grounds for teaching away of the combination of Shen in view of Williams in view of Lo, Applicant’s arguments as presented above are not persuasive.
Furthermore, Applicant argues, “the determination of the range of high-pass cutoff frequencies of claims 1 and 22 would require undue experimentation, particularly since this range does not merely provide for filtering out noise, but instead defines a lower-bound region of frequencies… of an auscultatory sound signals that can provide for detecting coronary artery disease”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a region of frequencies… of an auscultatory sound signal that can provide for detecting coronary artery disease”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the interpretation that achieving the claimed ranges of high-pass cutoff frequencies would require undue experimentation because the invention must be used in detecting coronary artery disease as set forth by Applicant is not persuasive. Indeed, the claims do not once recite “coronary artery disease”, and as such the interpretation of such limitations into the claims would be improper.
Seeing that Lo provides the motivation that use of cut-off frequencies in the claimed ranges filters out noise signals due to muscle artifacts (Para. 49, 4th to last sentence), the Examiner submits that the determination that it would have been obvious to one of ordinary skill in the art before the effective 
Additionally, regarding claim 12, Applicant argues “in Fig. 4, SHEN does not appear to provide any description in the disclosure of the power source 450, and does not disclose any embodiment of the acoustic wave detector 410… that requires an external source of power generally, or that is powered by the power source 450 of the recording apparatus 400. Tellingly, in Fig. 4, there is no connection between the power source 450 and the acoustic wave detector 410,” see Remarks pg. 4. The Examiner respectfully disagrees.
Although it is true that Fig. 4 of Shen does not depict any connection between power source 450 and the other components such as acoustic wave detector 410, the Examiner submits that one of ordinary skill in the art would recognize the inherency of such power connections. Fig. 4 clearly depicts an electric circuit for processing a sound signal detected by an acoustic wave detector 410. It is well known in the prior art that electric circuits required electrical power (i.e. a battery, generator, or some other power source) to function. It cannot be reasonably expected for Shen’s invention to work without power being provided to the components of the system, and as such the interpretation the Shen’s power source is not connected to such components, for example acoustic wave detector 410 which receives an acoustic signal and converts it into an analog electrical signal (Para. 51), is not persuasive. 
Applicant’s further arguments, see Remarks pg. 5-9, adopt the same arguments made with respect to the claimed cut-off frequency ranges as addressed above. As such, these arguments are not persuasive in view of the response set forth above. As such, the rejections as previously set forth are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12-14, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US PGPUB 2008/0114266) (hereinafter Shen) in view of Williams (US PGPUB 2016/0097866), further in view of Lo et al. (US PGPUB 2004/0167409) (hereinafter Lo).
Regarding claims 1 and 22, Shen discloses a recording module and method for processing at least one electronic auscultatory sound signal from a corresponding at least one auscultatory sound-or-vibration sensor operatively coupled to a portion of the skin of a test subject (Abstract), comprising: a. a corresponding auscultatory sound-signal processing channel in correspondence with the at least one electronic auscultatory sound signal of said at least one electronic auscultatory sound signal, wherein said corresponding auscultatory sound-signal processing channel provides for receiving said at least one 
Shen does not disclose that the high-pass filter portion or amplifier comprise differential inputs, or that the high-pass filter portion has a 3 dB cut-off frequency in the range of 3 Hz to 15 Hz. 
Williams, however, teaches that a differential input connection has the advantage of superior rejection of ground and supply-voltage noise, which is a key feature for a fast multi-channel readout (Para. [0011], second sentence). Furthermore, Lo teaches that a high pass filter with a 3 dB cut-off frequency at about 10 to about 1500 Hz filters out noise signals due to muscle artifacts (Para. [0049], fourth to last sentence).
Taking these teachings into account, it would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Shen such that the high-pass filter portion and amplifier comprise differential inputs, and the high-pass filter portion has a 3 dB cut-off frequency in the range of 3 Hz to 15 Hz. Making these modifications would be useful for providing rejection of ground and supply-voltage noise, as taught by Williams, as well as filtering out noise signals due to muscle artifacts, as taught by Lo.
Furthermore, one of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal 3 dB cut-off frequency in the range of 3 Hz to 15 Hz for the high-pass filter portion. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 12, Shen discloses that said at least one auscultatory sound-or-vibration sensor is powered by said recording module (Fig. 4, recording module 400 has power source 450 and acoustic wave detector 410).
Regarding claims 13-14 and 23-24, Shen does not disclose that said low-pass filter portion of said electronic band-pass filter, of each said corresponding auscultatory-sound-signal-processing channel has a 3 dB cut-off frequency in the range of 500 Hz/1 kHz to 2.5 KHz. Lo, however, teaches that a low pass filter having a 3dB corner frequency at about 500 to 5000 Hz will condition the signal appropriately for heart rate arbitration (Para. [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Shen such that said low-pass filter portion of said electronic band-pass filter, of each said corresponding auscultatory-sound-signal-processing channel has a 3 dB cut-off frequency in 
Furthermore, one of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal 3 dB cut-off frequency in the range of 500 Hz/1 kHz to 2.5 KHz for the low pass filter portion. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 15, 17-18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Williams in view of Lo, further in view of Mills et al. (US Patent 5289824) (hereinafter Mills), further in view of Narasimhan et al. (US Patent 9636029) (hereinafter Narasimhan).
Regarding claims 15 and 25, Shen in view of Williams in view of Lo teaches all of the elements of the claims (see rejection of claims 1 and 22 above) except for the recording module comprising a corresponding signal processing channel being configured to process an electrographic signal from a corresponding ECG sensor, wherein the high-pass filter portion has a 3 dB cut-off frequency in the range of 1 Hz to 3 Hz.
Mills, however, teaches an ECG monitor (Abstract) which comprises a bandpass filter, amplifier, and ADC (Fig. 4, ECG amplifier and filters 34, A/D converter 36; Col. 2, ll. 18: “The microprocessor and associated electronics… employ a digital bandpass filter”). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Shen in view of Williams in view of Lo’s recording module to further comprise a corresponding signal processing channel being configured to process an electrographic signal from a corresponding ECG sensor in order to provide an ECG monitor that reliably detects and records ECG signals which is easily manufactured, maintained, and cost effective (Col. 1, ll. 35-55).
Furthermore, Narasimhan teaches that using band-pass filters with varying 3 dB high-pass cutoff frequencies (e.g. 1 Hz) provide a minimum signal to noise ratio (SNR) for the ECG signal being measured (Col. 2, ll. 40-48). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Shen in view of Williams in view of Lo in view of Mills such that the high-pass filter portion has a 3 dB cut-off frequency in the range of 1 Hz to 3 Hz in order to provide a minimum SNR for the ECG signal being measured, as taught by Narasimhan.
Finally, one of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal 3 dB cut-off frequency in the range of 1 Hz to 3 Hz for the high-pass filter portion. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 17-18 and 26-27, modified Shen does not teach that said low-pass filter portion of said electronic band-pass filter, of said corresponding electrographic-signal-processing channel has a 3 dB cut-off frequency in the range of 500 Hz/1 kHz to 2.5 KHz. One of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal 3 dB cut-off frequency in the range of 500 Hz/1 kHz to 2.5 KHz for the low-pass filter portion. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Claims 19-21 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Williams in view of Lo, further in view of Larsen et al. (US PGPUB 2017/0007169) (hereinafter Larsen), further in view of Durand et al. (US Patent 5602924).
Regarding claims 19 and 28, Shen in view of Williams in view of Lo teaches all of the elements of the claimed invention (see rejection of claims 1 and 22 above) except for the recording module 
Larsen, however, teaches that a microphone for detecting general background noise level at any time is useful for deciding the sound level of any acoustic information signal or notification, such that it is easily discernible over background noise (Para. [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Shen in view of Williams in view of Lo’s recording module to process a background sound signal from a corresponding microphone in order to decide the sound level of an acoustic signal or notification such that it is easily discernible over background noise, as taught by Larsen.
Furthermore, Durand teaches a filter unit which reproduces sounds of interests to enable a user to hear and listen to these sounds, wherein the filter unit has serially connected first and second high-pass filters which produces an attenuation of about 3 dB at a frequency of 70 Hz (Col. 5, ll. 31-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Shen in view of Williams in view of Lo in view of Larsen such that the high pass filter portion has a 3 dB cutoff frequency in the range of 65 Hz to 75 Hz in order to reproduce sounds of interest to enable a user to hear and listen to these sounds, as taught by Durand.
Finally, one of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal 3 dB cut-off frequency in the range of 65 Hz to 75 Hz for the high-pass filter portion. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 20-21 and 29-30, Shen does not disclose that said low-pass filter portion of said electronic band-pass filter, of said corresponding background-sound-signal processing channel has a 3 dB cut-off frequency in the range of 500 Hz/1 kHz to 2.5 KHz. 
One of ordinary skill in the art at the time of the invention would have found it obvious to engage in routine experimentation to discover the optimal 3 dB cut-off frequency in the range of 500 Hz/1 kHz to 2.5 KHz for the low pass filter portion. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.G./
Anant A GuptaExaminer, Art Unit 3792    

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792